Citation Nr: 0707083	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  01-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served in the Tennessee Army National Guard from 
October 1976 to October 2001.  During this time, he had 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA). 
    
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A prior February 2000 rating decision was 
consolidated into the rating decision on appeal.

The veteran requested a Travel Board hearing in his July 2001 
substantive appeal.  However, he failed to report for the 
hearing scheduled in April 2002.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in line of duty.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c)(4)(i).  

The veteran contends that he currently has right knee 
arthritis related to his Army National Guard service from 
October 1976 to October 2001.  Specifically, he contends that 
his right knee problems stem from physical training during 
his various periods of ACDUTRA and INACDUTRA.  SPRs confirm 
that the veteran participated various times during ACDUTRA 
and INACDUTRA service as a loader, senior gunner, and a tank 
commander.    

However, the veteran also specifically refers to a period of 
ACDUTRA training during a two mile run on February 15, 1997.  
The veteran's representative suggests that the veteran 
aggravated a preexisting right knee condition by way of 
ACDUTRA training on February 15, 1997.  The veteran has also 
submitted lay buddy statements from fellow service members 
indicating that the veteran injured his right knee during a 
two mile run sometime in 1997.  Nonetheless, a National Guard 
Retirement Points Statement dated December 2001 did not 
document any ACDUTRA training from June 1996 through May 
1997.  The remaining SPRs also do not confirm ACDUTRA 
training on February 15, 1997.

With regard to aggravation of a preexisting condition during 
ACDUTRA training on February 15, 1997, the Board finds that 
the evidence of record simply does not lend any support to 
this theory.  SPRs do not verify ACDUTRA training at that 
time, and most importantly, in a private medical report dated 
February 19, 1997, four days after the alleged aggravation, 
the veteran himself stated he did not suffer any specific 
right knee injury.  Consequently, an examination based on 
this theory of entitlement is not in order.

Currently, a private physician, "W.B.," M.D., diagnosed the 
veteran with right knee arthritis per a January 2003 
treatment record, and provided a nexus opinion to service.  
This physician believed that the veteran's right knee 
arthritis was a residual of heavy physical training during 
the veteran's National Guard duty.  His opinion was based on 
treatment of the veteran for several years and the veteran's 
reported history.  

Private medical records from Premier Medical Group from 
November 1996 through July 1997 reveal that the veteran 
complained of right knee pain and swelling.  SPRs show that 
he was put on a temporary physical profile due to a torn 
medial meniscus of the right knee in April 1997.  In June 
1997, he underwent arthroscopic partial medial meniscectomy 
to correct the problem.  However, none of these treatment 
records indicated that his right knee problem was related to 
the rigors of ACDUTRA and INACDUTRA training.  In fact, a 
Premier Medical February 19, 1997 report discussed a possible 
intercurrent cause due to the fact that his employment as a 
printing machine pressman at Quecbecor required that he 
engage in considerable bending, twisting, and lifting while 
being on his feet for 12 hours a day.  

In addition, service medical records (SMRs) are negative for 
a right knee disability.  Specifically, SMR examinations 
conducted in October 1976, February 1977, December 1980, June 
1985, March 1993, April 1996, February 1998, and August 2000 
never revealed any right knee condition upon examination.      

In any event, based on the recent decision in McLendon, there 
is evidence that his current right knee arthritis may be 
associated with his physical training during periods of 
ACDUTRA and INACDUTRA during service.  Thus, a remand for a 
VA examination and opinion is required to determine the 
precise nature and etiology of his current right knee 
arthritis.            

Accordingly, the case is REMANDED for the following action:

1.	The veteran is to be afforded a VA 
examination to determine the etiology 
of his current right knee arthritis.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The claims folder must 
be made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  

Based on a comprehensive review of the 
claims folder, as well as a current 
examination of the veteran, the 
examiner is asked is provide an 
opinion as to whether it is at least 
as likely as not (a 50 percent 
probability) that the veteran's 
current right knee arthritis was 
incurred during periods of ACDUTRA and 
INACDUTRA service from October 1976 to 
October 2001.  In reaching a 
conclusion, the examiner should review 
the SMRs showing no treatment for a 
right knee condition; private medical 
records showing treatment and surgery 
for a meniscus tear of the right knee 
from November 1996 through July 1997; 
an SPR reflecting that the veteran was 
put on physical profile in April 1997; 
a private medical opinion dated 
January 2003 relating his current 
right knee arthritis to his physical 
training during his National Guard 
service; and a Premier Medical Group 
report dated February 19, 1997, which 
discussed the veteran's employment as 
a printing machine pressman as a 
possible intercurrent cause of his 
right knee condition.  

                            The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  

		The examiner should include a 
complete explanation with his or her 
opinion, based on findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, the examination 
report should so state.

                       2.  After completing any 
additional necessary development, the 
RO should readjudicate the right knee 
issue on appeal, considering any new 
evidence secured since the August 
2006 supplemental statement of the 
case (SSOC).  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

